IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


PIPELINE SYSTEMS, INC. AND                    : No. 384 WAL 2015
CONTINENTAL WESTERN INSURANCE                 :
COMPANY,                                      :
                                              : Petition for Allowance of Appeal from
                    Petitioners               : the Order of the Commonwealth Court
                                              :
                                              :
             v.                               :
                                              :
                                              :
WORKERS' COMPENSATION APPEAL                  :
BOARD (POUNDS),                               :
                                              :
                    Respondents               :


                                         ORDER



PER CURIAM

      AND NOW, this 8th day of March, 2016, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issue set forth below.            Allocatur is DENIED as to all

remaining issues. The issue, rephrased for clarity, is:


      (1)    [Did t]he Commonwealth Court err[] because [§ 601(a)(10), 77 P.S. §
             1031] unambiguously provides that the employee must be within the
             course and scope of his employment at the time he provides aid and is
             injured, not merely be in the course and scope of his employment at the
             time of the emergency arose as the Commonwealth Court held[?]

      Justice Eakin did not participate in the consideration or decision of this matter.